                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division




 Toure,et al..

                        Plaintiffs,

          V.                                                Case No. l:20-cv-395
                                                            Hon. Liam O'Grady
 Hott,et al..

                        Defendants.




                                             ORDER


       This matter comes before the Court on the Plaintiffs' Notice of Voluntary Dismissal.

Dkt. 43. Pursuant to Rule41(a)(l)(A)(i)of the Federal Rules of Civil Procedure, Plaintiffs

voluntarily dismiss their claims without prejudice.

       Accordingly, the above-captioned action is hereby DISMISSED WITHOUT

PREJUDICE and the matter is concluded. The clerk of this Court is directed to remove the

Action from the active docket. Each party shall bear its own costs and attorney's fees.

       It is SO ORDERED.




                                                                \
October        2020                                         Liam O'Grany
Alexandria, Virginia                                        United States District Judge
